Case 2:20-cv-06190-KSM Document 1-3 Filed 12/08/20 Page 1of1
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 210 W. 77th Street, Apt. 8W, New York, New York 10024

 

Address of Defendant: 100 N. 18th Street, Ste. 300, Philadelphia, PA 19103; The Coventry House, 7301 Coventry Ave., Ste. 501, Elkins Park, PA 19027

 

 

 

Place of Accident, Incident or Transaction: Pennsylvania Court of Common Pleas, Bucks County
RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

I certify that, to my knowledge, the within case (7) is / [2] is not related to any case now pending or within one year previously terminated action in
this courtexceptasnoted above.

pate: 12/08/2020 (406, Af CUS, 09882

 

 

 

Mugyh yi dbhey- -at-Law / Pro Se Plaintiff Attorney LD, # (if applicable)
CIVIL: (Place a Vin one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C] 1 Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [| 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
L 5. Patent CE] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases 9. All other Diversity Cases
[_] 10. Social Security Review Cases (Please specify): _____\Nrongful Use of Civil Proceedings
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Clifford E. Haines

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Relief other than monetary damages is sought.

pate: 12/08/2020 (Af sish hak hope... 09882

bor ney-at- -Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
